                                        Case 5:17-cv-00220-LHK Document 1135 Filed 01/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                          SAN JOSE DIVISION
                                  11

                                  12    FEDERAL TRADE COMMISSION,                       Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                  Plaintiff,                        ORDER GRANTING IN PART AND
                                                                                        DENYING IN PART BLACKBERRY
                                  14             v.                                     LIMITED'S ADMINISTRATIVE
                                                                                        MOTION TO SEAL CERTAIN TRIAL
                                  15    QUALCOMM INCORPORATED,                          EXHIBITS
                                  16                  Defendant.                        Re: Dkt. No. 1131
                                  17
                                                 Document                Portions of Pages                  Ruling
                                  18
                                        JX0093                         JX0093-018-20          GRANTED.
                                  19    JX0093                         JX0093-022-23          GRANTED.
                                        JX0093                         JX0093-027-28          GRANTED.
                                  20    JX0093                         JX0093-031-35          GRANTED.
                                  21    JX0093                         JX0093-036-38          DENIED.
                                        JX0093                         JX0093-043-44          DENIED.
                                  22    JX0093                         JX0093-049-55          GRANTED.
                                        JX0093                         JX0093-058-60          GRANTED.
                                  23    JX0093                         JX0093-065-66          GRANTED.
                                  24    JX0093                         JX0093-083             GRANTED.
                                        JX0093                         JX0093-092             GRANTED.
                                  25    JX0093                         JX0093-095-97          GRANTED.
                                        JX0093                         JX0093-101-103         GRANTED.
                                  26    JX0093                         JX0093-114             GRANTED.
                                  27    JX0093                         JX0093-118-119         GRANTED.
                                                                                    1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY LIMITED'S ADMINISTRATIVE
                                       MOTION TO SEAL CERTAIN TRIAL EXHIBITS
                                         Case 5:17-cv-00220-LHK Document 1135 Filed 01/06/19 Page 2 of 2



                                                 Document            Portions of Pages                Ruling
                                   1
                                        JX0093                    JX0093-120             DENIED.
                                   2

                                   3
                                       IT IS SO ORDERED.
                                   4

                                   5
                                       Dated: January 6, 2019
                                   6
                                                                                ______________________________________
                                   7                                            LUCY H. KOH
                                                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                 2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY LIMITED'S ADMINISTRATIVE
                                       MOTION TO SEAL CERTAIN TRIAL EXHIBITS
